Mr. Presiding Justice Higbee delivered the opinion of the court. 3. Evidence, § 465*—when positive evidence of greater value than negative evidence. In actions involving the alleged negligence of street car companies in failing to give signals of the approach of cars, the positive evidence of those witnesses who testify that they heard the signals is generally of more evidential value than the negative testimony of those who did not hear such signals. 4. Street railroads, § 131*—when evidence sufficient to establish giving of proper signals. In an action to recover for the death of plaintiff’s intestate as a result of a street car striking the wagon in which deceased was riding, throwing deceased out and' causing injuries which resulted in his death, where the evidence was conflicting as to whether those in charge of the car gave proper signals of the approach of the car, weight of evidence held to show that such signals were given. 5. Street railroads, § 83*—when motorman not bound to assume that driver of team mil turn on track, ahead of car. The motorman of a street car is not bound to assume, in the absence of anything to warn him, that the driver of a vehicle proceeding along the streets in the same direction as the car will suddenly turn upon the tracks ahead of the car. 6. Street railroads, § 75*—when evidence insufficient to sustain finding that car was operated at excessive speed. In an action to recover for the death of plaintiff’s intestate as a result of a street car striking the wagon in which deceased was riding, throwing him out and inflicting injuries causing his death, the fact that the car in question was stopped within ten feet of the place where the accident occurred, held to tend strongly to contradict plaintiff’s claim that at the time of the accident defendant’s car was being run at an excessive rate of speed. 7. Street railroads, § 131*—when evidence insufficient to sustain verdict for death as result of collision of wagon with car. In an action to recover for the death of plaintiff’s intestate as a result of a street car striking the wagon in which deceased was riding, throwing him out and inflicting injuries resulting in his death, where the evidence tended to show that deceased suddenly turned from the street directly in front of the car, which was being run at a proper speed, a verdict for plaintiff held manifestly against the weight of the evidence.